Exhibit 10ii

WASHINGTON REAL ESTATE INVESTMENT TRUST

LONG-TERM INCENTIVE PLAN

(Effective January 1, 2006, as amended effective January 1, 2008)

Description of Plan Operation

Background: The new Long-term Incentive Plan (LTIP) replaces the LTIP that was
in effect for the performance period ending with calendar year 2005, which is
described in the document titled “Washington Real Estate Investment Trust
Short-term and Long-term Incentive Compensation Plan.” The prior LTIP provided
grants of restricted shares in 2006 based on WRIT’s five-year total shareholder
return compared to the average five-year total shareholder return of a
benchmark/index of other real estate investment trusts for the period ending
prior to the grant date. Restricted shares vested ratably over a period of five
years from the grant date. Transition (restricted) Shares were also granted to
certain Officers in May 2006 and will vest 25% after one year, 25% after the
second year, with the remaining 50% vesting at the end of three years. All
Restricted Shares and Transition Shares were granted under WRIT’s Share Grant
Plan.

The LTIP: Grants under the new LTIP will be comprised of Restricted Share Units
(RSUs), instead of restricted shares, with a five-year vesting period (like the
current restricted shares) and performance share units (PSUs), which cliff vest
after three years. Management Level A and B employees will receive RSUs only.
Officers will receive 1/3 of their LTI grants in RSUs and 2/3 in PSUs. RSUs and
PSUs awarded, and WRIT shares issued, under the terms of the LTIP will be
granted under WRIT’s 2007 Omnibus Long-Term Incentive Plan.

 

1. Eligibility: Officers and Management Level A and B employees (including the
Director of Retail Leasing, but excluding other leasing group employees) who are
employed at the commencement of the performance period (January 1) are eligible
to participate the LTIP. In addition, an employee in an eligible class hired
after January 1 may participate if the employee’s offer letter specifies that
the employee will be eligible for a LTIP award for a performance period that has
already commenced.

 

2.

Determination of Grant for Officers. The value of the total target award (RSUs +
PSUs) is based on a percentage of salary established by the Compensation
Committee and the participant’s position at WRIT. Officers will receive 1/3 of
their LTI target awards in RSUs and 2/3 in PSUs. The dollar values of target
awards are established by multiplying the percentage of salary established by
the Compensation Committee for each position, with respect to RSUs and PSUs,
respectively, shown on Appendix A, by the Officer’s salary. The number of RSUs
granted to each Officer is determined by first dividing the dollar value of the
target RSU award for that Officer by the price of WRIT shares at the time of
grant and then dividing the result by a valuation adjustment factor of 90% to
reflect the risk of forfeiture. The target number of PSUs granted to each
Officer is determined by first dividing the dollar value of the target PSU award
established for that Officer by the price of WRIT shares at the time



--------------------------------------------------------------------------------

 

of grant and then dividing the result by a valuation adjustment factor of 75% to
reflect the risk of forfeiture and the probability of achieving target
performance.

 

3. Determination of Grant for Management Employees. Management Level A and B
employees will receive RSUs only. The number of RSUs granted to Management Level
A and B employees is determined by first determining the percentage of salary on
which the grant will be based. The percentage of salary for Management Level A
and B employees is based on WRIT’s performance (50% annual FFO per share and 50%
EBIDTA), relative to the target performance established for the year immediately
preceding the commencement of the performance period, and is determined in
accordance with the applicable schedule on Appendix B. A dollar value is then
determined for each employee by multiplying the applicable percentage by the
employee’s salary. The actual number of RSUs granted is then determined by
dividing the dollar value established for that employee by the price of WRIT
shares at the time of grant and dividing that result by a valuation adjustment
factor of 90% to reflect the risk of forfeiture.

 

4. Performance Measures for PSUs. Performance will be measured on 50% annual FFO
per share and 50% EBIDTA. Targets are established for each year of the three
year period in advance of the year, but awards are based on WRIT’s three-year
cumulative performance.

 

5. Determination of Actual PSU Awards: Payout starts above 90% performance with
a continuous payout slope of 1% increase in payout, as a percentage of the
target PSU award, for every 0.1% increase in performance, as shown in the payout
schedule on Appendix C. The actual number of PSUs paid out is determined by
multiplying the target number of PSUs granted by the payout percentage (shown as
“Payout as a % of Target Award” in the payout schedule in Appendix C),
determined based on actual performance versus target performance, in accordance
with the payout schedule. The maximum level of performance that will be
recognized is 110% of Target Performance. The Maximum Award, payable for Maximum
Performance or above, is 200% of the Target Award. Notwithstanding this payout
schedule, the annualized FFO per share growth over the performance period must
be at least zero or greater for any payout to be earned; if FFO per share growth
is less than zero for the performance period any payouts will be made at the
discretion of the Board of Trustees.

 

6. Vesting of PSUs. PSUs cliff vest as of the last day of the three year
performance period (December 31). Non-vested PSUs are forfeited at termination
of employment except in the case of total and permanent disability, death,
retirement, layoff on account of a reduction in force, or change in control.

 

7.

Treatment of PSUs Upon Termination on Account of Death, Disability, Retirement,
Layoff on account of a Reduction in Force. Non-vested PSUs are not forfeited at
termination of employment in the case of total and permanent disability, death,
retirement, or layoff on account of a reduction in force. A pro rata portion of
the



--------------------------------------------------------------------------------

 

PSUs granted to a participant who has terminated employment for any of these
reasons vests at the end of the performance period. The pro rata portion of PSUs
that vests is determined by multiplying the number of PSUs to which the
participant is entitled at the end of the performance period by a fraction, the
numerator of which is the number of the participant’s months of employment
during the performance period and the denominator of which is 36. For this
purpose, a month will be treated as a month of employment only if the employee
is employed for more than 50% of the days in that month (15 or more days in
February and 16 or more days in all other months).

 

  •  

Retirement means termination of employment on or after age 65, or on or after
age 55 with 20 years of continuous service

  •  

Total and permanent disability means a medical or physical impairment which can
be expected to result in death or last for a continuous period of at least 12
months, as a result of which the participant is receiving income replacement
benefits for a period of at least three months from an accident or health plan
covering WRIT employees.

 

8. Treatment of PSUs Upon Change in Control. The performance period will end on
the date of a Change in Control. In the event of a Change in Control, each
participant who is employed by WRIT on the date of the Change in Control will
receive an award of PSU’s based on such performance period (whether or not such
participant terminates employment). The amount of the award will be determined
by comparison of the targets for each performance year to the cumulative
performance on the date a Change in Control (with the targets prorated for any
partial year for which the Change in Control occurs in the first year of a three
year performance period). If (1) a participant has terminated employment during
such performance period, but before the Change in Control, on account of death,
total and permanent disability, retirement, or a layoff on account of a
reduction in force, or (2) the termination is involuntary or for good reason
(i.e., because of a diminution of the participant’s duties, responsibilities, or
compensation), and in either case occurs within 90 days before the Change in
Control and WRIT or its successor cannot demonstrate through a preponderance of
evidence that the termination was not on account of the Change in Control, the
participant’s award will be based on targets through the end of such performance
period (with the targets prorated for any partial year) as if he or she had been
employed on the date of the Change in Control.

 

  •  

Standards for determining whether a termination of employment is on account of a
Change in Control shall be the same as in WRIT’s 2007 Omnibus Long-Term
Incentive Plan.

 

9. Form and Timing of Payment of PSUs. PSUs are converted to common shares of
beneficial interest in WRIT, and delivered, within 2-1/2 months of the end of
the performance period.



--------------------------------------------------------------------------------

10. Dividends on PSUs. An amount equal to the dividends granted on WRIT shares
is paid in cash at the end of the performance period based on PSUs awarded.

 

11. Vesting of RSUs. RSUs vest ratably over five years on the anniversary of the
date of grant. Non-vested RSUs are forfeited at termination of employment except
in the case of total and permanent disability, death, retirement, layoff on
account of a reduction in force, or a Change in Control. Vested RSUs are
forfeited if a participant is terminated for “cause”.

 

  •  

“Cause” means any of the following: (1) commission by a participant of a felony
or crime of moral turpitude; (2) conduct by a Participant in the performance of
his duties which is illegal, dishonest, fraudulent or disloyal; (3) the breach
by a Participant of any fiduciary duty the Participant owes to the WRIT; or
(4) gross neglect of duty or poor performance which is not cured by the
Participant to the reasonable satisfaction of WRIT within 30 days of
Participant’s receipt of written notice from WRIT advising Participant of said
gross neglect or poor performance.

 

12. Treatment of RSUs upon Termination on Account of Death, Disability,
Retirement, or Layoff on account of a Reduction in Force, or Change in Control.
Non-vested RSUs fully vest at termination of employment in the case of (1) total
and permanent disability, (2) death, (3) retirement, (4) layoff on account of a
reduction in force, or (5) Change in Control.

 

  •  

Retirement means termination of employment on or after age 65, or on or after
age 55 with 20 years of continuous service

  •  

Total and permanent disability means a medical or physical impairment which can
be expected to result in death or last for a continuous period of at least 12
months, as a result of which the participant is receiving income replacement
benefits for a period of at least three months from an accident or health plan
covering WRIT employees.

  •  

A termination that is involuntary or for good reason (i.e., because of a
diminution of the participant’s duties, responsibilities, or compensation) will
be considered on account of a Change in Control if it occurs (1) on or after the
Change in Control or (2) within 90 days before the Change in Control (provided
WRIT or its successor cannot demonstrate through a preponderance of evidence
that the termination was not on account of the Change in Control).

 

13.

Form and Timing of Payment of RSUs: RSUs are converted to common shares of
beneficial interest in WRIT, and delivered, after: (1) vesting in full for
individuals who are employed throughout the five year period; or (2) vesting
prior to the end of the five year period upon termination on account of total
and permanent disability, death, retirement, layoff on account of a reduction in
force, or change in control. In addition, RSUs that were vested at the time of
any other termination of employment (other than a termination for “cause”) will
be converted to common shares of beneficial interest in WRIT and distributed.
Shares will be paid by the end of the next calendar quarter to all participants
who are entitled to distribution following



--------------------------------------------------------------------------------

 

vesting at the end of the five-year vesting period. Participants, other than
Officers, who are fully or partially vested and are entitled to receive
distributions prior to the end of the five-year vesting period, as described in
this paragraph 13, will receive their shares by the end of the next calendar
quarter following termination of employment. Officers will receive their shares
by the end of the next calendar quarter following termination on account of
death or disability, but will not receive their shares until the earlier of
(1) the expiration of six months following any other termination of employment
or (2) the Officer’s death.

 

14. Dividends on RSUs: For vested and non-vested RSUs, an amount equal to the
dividends granted on WRIT common shares is paid in cash at the same time
dividends on WRIT common shares are paid.

 

15. LTIP Administration and Interpretation. The LTIP will be administered by the
Compensation Committee of the Board of Trustees of WRIT, which has the
discretion and authority to interpret the Plan. The LTIP will be interpreted in
a manner consistent with ensuring the treatment of the LTIP as two separate
plans: (1) a plan pursuant to which RSUs are granted and vest over a five-year
period that is operated in compliance with the requirements of Section 409A of
the Internal Revenue Code and the regulations and other interpretive guidance
issued by the Internal Revenue Service and the U.S. Department of the Treasury
guidance under Section 409A (Section 409A regulations); and (2) a plan providing
for the award of PSUs that vest as of the end of a three-year performance period
and is operated to ensure that such PSUs are exempt from the application of
Section 409A as “short-term deferrals” under the Section 409A regulations.

 

16. Amendment and Termination of the LTIP. WRIT reserves the right to amend or
terminate the LTIP at any time, provided that no amendment will deprive a
participant of any vested right under the LTIP, nor result in the acceleration
of any award payable under the LTIP if such acceleration would result in a
violation of Section 409A of the Internal Revenue Code.

 

17. Effective Date. The provisions of the LTIP, as described above, apply to
grants of RSUs and PSUs for performance periods beginning on or after January 1,
2006.



--------------------------------------------------------------------------------

Appendix A

WASHINGTON REAL ESTATE INVESTMENT TRUST

LONG-TERM INCENTIVE PLAN

(Effective January 1, 2006, as amended effective January 1, 2008)

Description of Plan Operation

Officers: LTI Target Award as a Percentage of Salary

Restricted Share Units

 

Target Award Value as a % of Salary

CEO

  EVP   SVPs   Managing Directors

50%

  41.7%   33.3%   25%

Performance Share Units

 

Target Award Value as a % of Salary

CEO

  EVP   SVPs   Managing Directors

100%

  83.3%   66.7%   50%



--------------------------------------------------------------------------------

Appendix B

WASHINGTON REAL ESTATE INVESTMENT TRUST

LONG-TERM INCENTIVE PLAN

(Effective January 1, 2006, as amended effective January 1, 2008)

Description of Plan Operation

Management Level A and B Employees:

RSU Actual Award as a Percentage of Salary

 

 

      Management Level A

 

   

      Management Level B

 

Performance vs.

Target

 

Award Value as

a % of Salary

   

Performance vs.

Target

 

Award Value as a

% of Salary

<40%

  0%     <75%   Mgmt. Discretion

41% - 74%

  1.2%     75% - 94%   3%

75% - 94%

  5%     95% - 99%   4%

95% - 99%

  7.5%     100%   5%

100%

  10%     101% - 105%   6%

101% - 105%

  11%     106% - 110%   7%

106% - 110%

  13%     >=111%   8%

>=111%

  15%          

 



--------------------------------------------------------------------------------

Appendix C

WASHINGTON REAL ESTATE INVESTMENT TRUST

LONG-TERM INCENTIVE PLAN

(Effective January 1, 2006, as amended effective January 1, 2008)

Description of Plan Operation

Officers: PSU Payouts as a Percentage of Target Award

Payouts start above 90% performance and end at 110% performance, with a
continuous payout slope of 1% increase in payout, as a percentage of the target
PSU award, for every 0.1% increase in performance.

Payouts for every 1% increase in performance are illustrated below. However, for
performance that falls between whole percentage points, payouts will be
interpolated.

Performance Share Units

 

Performance vs.

Target

  Payout as a % of Target Award      

<=90%

  0%      

91%

  10%      

92%

  20%      

93%

  30%      

94%

  40%      

95%

  50%      

96%

  60%      

97%

  70%      

98%

  80%      

99%

  90%      

100%

  100%      

101%

  110%      

102%

  120%      

103%

  130%      

104%

  140%      

105%

  150%      

106%

  160%      

107%

  170%      

108%

  180%      

109%

  190%      

>=110%

  200%      